          Case 1:20-cv-01354-UNA Document 4 Filed 06/26/20 Page 1 of 2                  FILED
                                                                                             6/26/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHAEL SPENGLER, JR.,                       )
                                             )
               Plaintiff,                    )
                                             )              Civil Action No. 20-1354 (UNA)
                                             )
                                             )
ATTORNEY GENERAL OF THE                      )
UNITED STATES OF AMERICA et al.,             )
                                             )
               Defendants.                   )


                                 MEMORANDUM OPINION

       This matter, brought pro se by a prisoner in Los Angeles, California, is before the Court

on initial review of plaintiff’s complaint and motion to proceed in forma pauperis. For the

following reasons, the in forma pauperis motion will be granted and this case will be dismissed.

       A district court must immediately dismiss a prisoner’s complaint upon determining that

it, among other enumerated grounds, fails to state a claim upon which relief can be granted. 28

U.S.C. § 1915A. Plaintiff has sued the Attorneys General of the United States and the District of

Columbia under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §

1961 et seq., which applies to neither governmental defendant. See Klayman v. Obama, 125 F.

Supp. 3d 67, 79 (D.D.C. 2015) (“The United States has not waived sovereign immunity for

claims brought under the RICO Act”) (citing Norris v. Dep’t of Defense, No. 96-5326, 1997 WL

362495 (D.C. Cir. May 5, 1997) (per curiam) (other citations omitted))); Miller v. Marriott Int'l

LLC, 378 F. Supp. 3d 1, 7 (D.D.C. 2019), aff'd, No. 19-7053, 2019 WL 6492628 (D.C. Cir. Nov.

15, 2019) (“the District of Columbia [cannot] be held liable under the federal civil RICO

statute”) (citing BEG Investments, LLC v. Alberti, 85 F. Supp. 3d 13, 27 (D.D.C. 2015)).
                                                 1
          Case 1:20-cv-01354-UNA Document 4 Filed 06/26/20 Page 2 of 2




Accordingly, this case will be dismissed with prejudice for failure to state a claim. A separate

order accompanies this Memorandum Opinion.



                                             SIGNED:  EMMET G. SULLIVAN
                                             UNITED STATES DISTRICT JUDGE
DATE: June 26, 2020




                                                 2
